Title: To Thomas Jefferson from Henry Dearborn, 31 August 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            War Department August 31st, 1803
          
          I herewith enclose the proceedings of a Genl. Court Martial which require your approbation, as relates to the sentence respecting Lt. Van Ransselear, and the pardon of Benja. Furgason so far as relates to corporal punishment. 
          I enclose a letter from Genl. Muhlengburg soliciting the remission of the corporal punishment which Lewis Rush is sentenced to receive—I can discover no reasonable objection to the sentence of the Court against Lt. Van Ransselear, and all circumstances considered it may be proper to remitt the corporal punishment of Benja. Furgason & Lewis Rush. 
          with sentiments of respect I am Sir Your Huml Sevt
          
            H. Dearborn
            
          
        